DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 2-23 have been considered but are moot in view of new ground of rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-3, 10, 17, 21 rejected under pre-AIA  35 U.S.C. 102 (a) (1)  and (a) (2) as being anticipated by Ice [US 20040203289 A1].
As per claim 2, Ice teaches an optical transceiver system (Ice Fig  3A-3C) comprising:
 a host circuit board (Ice Fig 3A item 365); 
an electrical connector mounted to the host circuit board (Ice Fig 3C, ¶0045 right angle electrical connector 370.  See also ¶0008-¶0009); 
an optical transceiver (Applicant claim 10 recites that heat sink as part of transceiver.  Hence, the interpretation of the  “optical transceiver” as claim is not limited to any optical components but also other components, like heat sink is also included.  In view of this, Ice Fig 1, Fig 3A, transceiver  320, cage 305 and heat sink 310, together corresponds to the claimed optical transceiver) electrically connected to the electrical connector (Ice Fig 3C, ¶0045)
and a fastener (Ice Fig 3A item 302) that provides a mechanical connection independent of the electrical connector between the optical transceiver and the host circuit board to secure the optical transceiver to the host circuit board (Ice ¶0044 “A heat sink 310 may be attached to cage 305 via a clip 302 to remove heat from transceiver 320”  Mechanical connection is provided between the optical transceiver and the host circuit board.  There is no dependency on electrical connector shown or described.  Hence the mechanical connection independent)
As per claim 3, Ice further teaches wherein the optical transceiver includes a transceiver printed circuit board (Ice ¶0045 “A right angle connector 370 includes a receptacle 372 for receiving an edge connector 345 of transceiver 320”,  ¶0008 “the rear end of the transceiver module includes a printed circuit board having an edge connector”).  
As per claim 10, Ice further teaches wherein the optical transceiver includes a heatsink and the fastener is mechanically connected to the heatsink (Ice Fig 3A ¶0044).  
As per claims 17, 21 have limitation similar to claims 2, 10 and are rejected for same reasons as above. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-9, 12, 14-15, 18-20  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ice as applied to claims 2-3, 10, above, and further in view of Yen [US 20030072137 A1].
As per claim 5-9, Ice teaches claims 2, 3, 10 as discussed above.  Ice does not expressly teach wherein the fastener extends through a hole in the transceiver printed circuit board, wherein the fastener is a screw, further comprising a retainer mounted to the host circuit board, wherein the fastener engages with the retainer to secure the optical transceiver to the host circuit board.
Yen, in the same field of optical transceivers, teaches wherein the fastener extends through a hole in the transceiver printed circuit board (Yen Fig 2 items 310, 320 on PCB 3. ¶0028 “(not shown) are extended through the holes 310 of the PCB 3 to threadedly engage with the protruding portions 27 of the base 1.”), wherein the fastener is a screw (Yen ¶0028 “The PCB 3 is then mounted to the base 1. Screws (not shown) are extended through the holes 310 of the PCB 3 to threadedly engage with the protruding portions 27 of the base 1”), further comprising a retainer mounted to the host circuit board (Yen Fig 3 items 27, protruding portions of base 1), wherein the fastener engages with the retainer to secure the optical transceiver to the host circuit board, wherein the fastener is a screw (Yen ¶0028 “The PCB 3 is then mounted to the base 1. Screws (not shown) are extended through the holes 310 of the PCB 3 to threadedly engage with the protruding portions 27 of the base 1” implies screws engage with the protruding portions 27).
At the time of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Ice by integrating different types of latching and fastening components as in Yen.  This modification is only directed to “Simple substitution of one known element for another to obtain predictable results” as discussed in MPEP 2143. I.B.  Here the predictable result would be fastening component to a circuit board.
As per claims 12, 14-15, have limitations similar to claims 5-6 and are rejected for same reason as above over Ice in view of Yen.   
As per claims 18-20, they are directed to method for using apparatus of claims 7-9 and are rejected for same reasons as above.  

Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ice as applied to claim 10, above, and further in view of Brezina [US 20030053768 A1].
As per claim 11, Ice teaches claim 10 as discussed above.  Ice does not expressly teach wherein, the fastener extends through a hole in the heatsink.
Brezina teaches the fastener extends through a hole in the heatsink (Brezina Fig 1 item 20, ¶0016 “The heat sink 20 may be secured to a customer board (not shown) by passing two screws (not shown) through specified hole locations in the board backside and into heat sink mounting screw locations 23”.  Here heat sink is part of the transceiver assembly / optical engine).
At the time of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Ice by integrating the heat sink and connections as in Brezina.  This modification is only directed to “Simple substitution of one known element for another to obtain predictable results” as discussed in MPEP 2143. I.B.  Here the predictable result would be fastening component to a circuit board.

Claims 4, 22-23, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ice as applied to claims 2, 17,  above, and further in view of Aronson [US 20090111331 A1].
As per claims 22-23,  Ice teaches claims 2 ,17 as discussed above.  Ice does not expressly teach wherein the electrical connector includes a high-speed electrical connector and a low-speed electrical connector.  
Aronson teaches wherein the electrical connector includes a high-speed electrical connector and a low-speed electrical connector (Aronson Fig 2c items 102, 103, low speed RJ 45 and high speed 10G laserwire).  
At the time of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Ice by integrating electrical connectors as in Aronson.  This modification provides transmission and reception of signals at different speeds and hence multiuse and interchangeability with multiple systems is available.
As per claim 4, Ice in view of Aronson further teaches wherein the transceiver printed circuit board directly electrically connects the optical transceiver to the high-speed electrical connector and to the low-speed electrical connector (Aronson ¶0100 “the integrated circuit 1104 may include a laser driver, post amplifier, limiting amplifier, trans-impendence amplifier, controller, or any other desirable circuitry. … Such electrical contacts 1106 will mechanically and electrically interface with the receptacle when the connector is plugged into the receptacle”).  

Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ice in view of Yen as applied to claim 12 above, and further in view of Aronson [US 20090111331 A1].
	 Ice in view of Yen teaches claim 10 as discussed above.  Ice in view of Yen does not expressly teach wherein the transceiver printed circuit board includes lands that are configured to make direct electrical contact with a high-speed electrical connector and a low-speed electrical connector; and the high-speed and low-speed electrical connectors are mounted to the host circuit board.
Aronson teaches wherein the transceiver printed circuit board includes lands that are configured to make direct electrical contact with a high-speed electrical connector and a low-speed electrical connector (Aronson ¶0100 “the integrated circuit 1104 may include a laser driver, post amplifier, limiting amplifier, trans-impendence amplifier, controller, or any other desirable circuitry. … Such electrical contacts 1106 will mechanically and electrically interface with the receptacle when the connector is plugged into the receptacle”); and the high-speed and low-speed electrical connectors are mounted to the host circuit board (Aronson Fig 3A).
At the time of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Ice in view of Yen by integrating electrical connectors as in Aronson.  This modification provides transmission and reception of signals at different speeds and hence multiuse and interchangeability with multiple systems is available.

Claim 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ice in view of Yen as applied to claim 15,  above, and further in view of Brezina [US 20030053768 A1].
As per claim 16, Ice in view of Yen teaches claim 10 as discussed above.  Ice in view of Yen does not expressly teach wherein, when the optical engine is connected to the host circuit board, the fastener extends through a hole in the heatsink.
Brezina teaches wherein, when the optical engine is connected to the host circuit board, the fastener extends through a hole in the heatsink (Brezina Fig 1 item 20, ¶0016 “The heat sink 20 may be secured to a customer board (not shown) by passing two screws (not shown) through specified hole locations in the board backside and into heat sink mounting screw locations 23”.  Here heat sink is part of the transceiver assembly / optical engine).
At the time of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Ice in view of Yen by integrating the heat sink and connections as in Brezina.  This modification is only directed to “Simple substitution of one known element for another to obtain predictable results” as discussed in MPEP 2143. I.B.  Here the predictable result would be fastening component to a circuit board.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793